Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN110389810 English Translation) in view of McCabe (“The Best Guide to Using Snapchat Stickers: How to Make Stickers, GIFs, Bitmojis + More”, URL: https://learn.g2.com/snapchat-stickers, hereinafter referred to as “Snapchat”) in view of Dayan et al. (PGPUB Document No. US 2016/0364080).
Regarding claim 12, Zhao teaches a sticker processing apparatus, comprising: 
A memory, configured to store non-transitory computer-readable instructions (Zhao: 32); 
A processor, configured to run the non-transitory computer-readable instructions, when the non-transitory computer-readable instructions are executed by the processor, the processor is configured to (Zhao: 35):
Acquire an object and a target object; 
Determine a target reference line, where the target reference line is used to identify an adding position of the object in the target object (preset reference line on the pre-placed fixed UI control (target object) is used a guide for placing the UI control (object) (Zhao: Abstract)); 
Detect a position change of the object in the target object in response to a user's moving operation on the sticker (the user moves the UI control on the virtual canvas (Zhao: Abstract)); 
Determine a final attachment state of a preset reference line on the object and the target reference line according to the position change (finalizing (snapping the UI control to the target position on the fixed UI control) placement of the UI control if an identification line (lines on the UI control) and the preset reference line (line on the pre-placed fixed UI) is less than the preset distance (Zhao: 18)); 
Move the object to the adding position if the final attachment state is an attached state (the process of actually carrying out the placement of the UI control).

However, Zhao does not expressly teach the object and target object corresponding to an image and a sticker as presently claimed.
Snapchat discloses the concept of applying virtual stickers to pictures, wherein the process comprises the step of moving the sticker to a desired location (Snapchat: “5. Rearrange and resize your sticker”).
Dayan teaches the need for improving the input accuracy of touch sensitive devices (Dayan: 0010, 0024).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Zhao such as to be applied to placing stickers over images as disclosed by Snapchat. The combination of teachings enables an added variety of applications of the teachings of Zhao. Wherein there has been a need in the art to improve user input on a touch screen (Dayan: 0010)


Regarding claim 13, the combined teachings as applied above teaches the apparatus according to claim 12, wherein the processor is further configured to: 
Determine an initial attachment state of the preset reference line on the sticker and the target reference line before the position change (any first position the user has moved the sticker/UI control corresponds to the initial attachment state); 
Determine a distance between the preset reference line and the target reference line after the position change (determining the distance as disclosed by Zhao (Zhao: 18)); 
Determine the final attachment state of the preset reference line and the target reference line after the position change according to the initial attachment state and the distance (the final position of the sticker/UI control, and the finalizing of the position when the distance is less than a predetermined threshold (Zhao: 18)).

Regarding claim 14, the combined teachings as applied above teaches the apparatus according to claim 13, wherein when the initial attachment state is a non-attached state and the distance is less than or equal to a preset attachment threshold, the final attachment state is that the preset reference line is attached to the target reference line (finalizing of the position when the distance is less than a predetermined threshold (Zhao: 18)).

Regarding claim 15, the combined teachings as applied above teaches the apparatus according to claim 13, wherein when the initial attachment state is the attached state and the distance is less than or equal to a preset detachment threshold, the final attachment state is that the preset reference line is attached to the target reference line (finalizing of the position when the first position placed by the user is at a distance less than a predetermined threshold (Zhao: 18)).


Regarding claim 17, the combined teachings as applied above teaches the apparatus according to claim 13, wherein when the initial attachment state is a non-attached state and the distance is greater than a preset attachment threshold, the final attachment state is that the preset reference line is not attached to the target reference line (corresponds to when the initial position of the sticker/UI control is at a distance greater than the predetermined threshold of Zhao)

Regarding claim 18, the combined teachings as applied above teaches the apparatus according to claim 12, wherein the processor is further configured to: 
Determine position coordinates of a preset reference point on the preset reference line according to the position change (the marking line is defined by the two points as disclosed by Zhao (Zhao: 85)); 
When the position coordinates are in a preset coordinate set, determine the final attachment state to be that the preset reference line is attached to the target reference line, wherein the preset coordinate set comprises coordinates of each position point on the target reference line (snapping the mobile UI control when the marking line (or identification line as referred to in para 18 of Zhao) is within a threshold distance to the reference line (line on the target object or fixed UI control) comprise of steps of utilizing coordinates as disclosed in para 99-109 of Zhao).

Claim(s) 1-4, 6 and 7 is/are a corresponding method claim(s) of claim(s) 12-15, 17 and 18. The limitations of claim(s) 1-4, 6 and 7 are substantially similar to the limitations of claim(s) 12-15, 17 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4, 6 and 7.

Regarding claim 9, the combined teachings as applied above teaches the method according to claim 1, wherein the preset reference line is a first horizontal reference line, and accordingly, the target reference line is a second horizontal reference line (figure 5 of Zhao shows a horizontal reference line, wherein the distance is calculated from the horizontal reference line to the bottom edge (horizontal preset reference line) of the fixed UI control(Zhao: 76)); or, the preset reference line is a first vertical reference line, and accordingly, the target reference line is a second vertical reference line.

Regarding claim 10, the combined teachings as applied above teaches the method according to claim 9, wherein the first horizontal reference line is any one of the following: an upper boundary line of the sticker (the horizontal line of figure 5 of Zhao corresponds to the upper boundary of the mobile UI control), a lower boundary line of the sticker, and a horizontal center line of the sticker.

Regarding claim 11, the combined teachings as applied above teaches the method according to claim 9, wherein the first vertical reference line is any one of the following: a left boundary line of the sticker (the vertical line of figure 4 of Zhao corresponds to the left boundary of the mobile UI control), a right boundary line of the sticker, and a vertical center line of the sticker.

Claim(s) 20 is/are a corresponding computer-readable medium claim(s) of claim(s) 1. The limitations of claim(s) 20 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 20. Further, the combined teachings as applied above teaches a computer-readable medium (Zhao: 32, 35).

Allowable Subject Matter
Claims 5, 8 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616